Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 March 2020 was filed and is being considered by the examiner.
Specification
The abstract of the disclosure is objected to because the word “comprises” in line 1 should be changed to “includes.”  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 6-12 and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hitzlsperger (US 10,919,308).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Hitzlsperger discloses the following claimed features:
Regarding claim 1, an ink supply system for an inkjet printer (Figures 1 and 2) including a print bar having a plurality of print heads (110) arranged at a plurality of different positions along a longitudinal direction of the print bar between a first side and a second side of the print bar, the ink supply system comprising: first and second supply lines (16) that respectively travel along the longitudinal direction; a plurality of connecting lines (140) that respectively connect the first supply line (16) and the second supply line (16) to one another at the different positions of the plurality of print heads (110), the plurality of connecting lines (140) being configured to supply ink from the first 
Regarding claim 6, wherein, at the different positions, the plurality of connecting lines (14) are configured to produce a respective pressure equalization or a pressure compensation between a physical pressure of the ink in the first supply line and a physical pressure of the ink in the second supply line (column 2, lines 51-61).
Regarding claim 7, wherein: the plurality of connecting lines (140) respectively travel orthogonal to the first and the second supply lines (16); the plurality of connecting lines travel parallel to one another; or the first and the second supply lines (16) travel parallel to one another (Figure 1).
Regarding claim 8, wherein: the plurality of connecting lines (14)) respectively travel orthogonal to the first and the second supply lines (16); the plurality of connecting lines (14) travel parallel to one another; and the first and the second supply lines (16) travel parallel to one another.
Regarding claim 9, further comprising: a pressure sensor (126) configured to: detect a physical pressure of the ink in: the first supply line, the second supply line, and/or at least one of the plurality of connecting lines (140); and generate a sensor data signal corresponding to the detected physical pressure; and a controller (130) 
Regarding claim 10, further comprising: a pressure sensor (126) configured to: detect a physical pressure of the ink within the inkjet printer; and generate a sensor data signal corresponding to the detected physical pressure; and a controller (130) configured to control the transport pump based on the sensor data signal to adjust or regulate the physical pressure at the plurality of print heads (110).
Regarding claim 11, wherein the pressure sensor (126) is configured to detect the physical pressure of the ink in the first supply line (16), the second supply line (16), and at least one of the plurality of connecting lines (140).
Regarding claim 12, wherein a connecting line (116) of the plurality of connecting lines (140) for a print head of the plurality of print heads comprises a connector configured to couple the connecting line with an ink channel of the print head such that the ink flows from the connecting line into the ink channel of the print head (Figure 2).
Regarding claim 15, an inkjet printer (Figures 1 and 2), comprising: a plurality of print heads (110) arranged at different positions; and an ink supply system that is configured to supply the plurality of print heads (110) with ink, wherein the ink system includes: first and second supply lines (16);  plurality of connecting lines (140) that respectively connect the first supply line (16) and the second supply line (16) to one another at the different positions of the plurality of print heads (110), the plurality of connecting lines (140) being configured to supply ink from the first supply line and/or the second supply line to the plurality of print heads; and a transport pump (14) configured to convey the ink from an ink source (12) along a first flow direction via the first supply 
Regarding claim 16, comprising a print bar that includes the plurality of print heads (110), which are the arranged at the different positions along a longitudinal direction of the print bar (Figure 1).
Regarding claim 17, wherein the first and second supply lines (16) respectively travel along the longitudinal direction (Figure 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hitzlsperger (US 10,919,308) in view of Alessi et al (US 10,124,597).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 

Hitzlsperger discloses the claimed invention except for reciting at least one degasser configured to reduce a gas content of the ink for the plurality of print heads; or at least one filter configured to filter the ink for the plurality of print heads.
Alessi et al teach at least one degasser (270) configured to reduce a gas content of the ink for the plurality of print heads; and at least one filter (268) configured to filter the ink for the plurality of print heads. (Figure 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include at least one degasser configured to reduce a gas content of the ink for the plurality of print heads; and at least one filter configured to filter the ink for the plurality of print heads, as taught by Alessi et al into Hitzlsperger, for the purpose of removing any air bubbles that may be in the ink and removing any impurities or contaminants in the ink, respectively (column 4, lines 44-47).


Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the allowance of claims 2 and 4 is the inclusion of the limitation of an ink supply system that includes a second ink loop that includes the second supply line and a second transport pump configured to convey ink from the container via the first supply line, and at least in part back to the container.  It is this limitation found in the claims, as it is claimed in the combination of, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.
The primary reason for the allowance of claim 3 is the inclusion of the limitation of an ink supply system that includes the print heads that are arranged between the front side and the rear side; the first supply line is arranged closer to the front side than the second supply line, in relation to the transverse direction, and the second supply line is arranged closer to the rear side than the first supply line, in relation to the transverse direction; and the plurality of connecting lines travel along the transverse direction, between the first supply line and the second supply line, such that the plurality of connecting lines respectively travel past at least one print head or across at least one print head.  It is this limitation found in the claims, as it is claimed in the combination of, 
The primary reason for the allowance of claim 5 is the inclusion of the limitation of an ink supply system that includes the plurality of print heads of the print bar are arranged one after another at the different positions in one or more rows along the longitudinal direction; and at the respective different positions of the plurality of print heads, a respective connecting line, which connects the first supply line and the second supply line to one another, travels transversal to the longitudinal direction across the respective print head of the plurality of print heads.  It is this limitation found in the claims, as it is claimed in the combination of, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kang et al (US 7,828,425) disclose an ink circulation system that includes an ink tank including an ink outlet and an ink inlet, a head assembly including a head chip through which an ink is discharged, and a filter, a supply path which supplies the ink of the ink tank to the head assembly, a first feed line through which ink of the head assembly at the upstream of the filter is conveyed into the ink tank, a second feed line through which the ink of the head assembly at the downstream of the filter is conveyed to the ink tank, and a pump which is provided at the ink inlet of the ink tank to provide the first and the second feed lines with a negative pressure to circulate the ink.  Matsumoto et al (US 9,067,428) disclose a printing system having a main tank, a sub tank, ink supply pipes and a pump to pump ink from the main tank to the sub tank.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN H DO whose telephone number is (571)272-2143.  The examiner can normally be reached on M-F 7:5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AN H DO/Primary Examiner, Art Unit 2853